Citation Nr: 1207573	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to September 1970.

This matter comes before the Board of Veterans' Appeal s (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim for service connection for a low back disorder.

In November 2010, the Board reopened the claim of entitlement to service connection for a back disorder and remanded the issue for further development. 


FINDING OF FACT

There is no competent and credible evidence indicating the Veteran suffered a low back injury in service, and there is no competent evidence that links a current low back disorder to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in May 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service medical records and VA examination reports. 

The Board notes that the RO did not seek a VA medical opinion for his claim for service connection.  However, as will be discussed more fully below, there is no credible evidence of any low back condition or injury during service and no competent and credible evidence suggesting a link between his claimed low back condition and service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claim was remanded for further development and adjudication in November 2010.  Pursuant to the Board remand, the Appeals Management Center (AMC) obtained the Veteran's service personnel records and current VA treatment records.  In addition, the AMC sent the Veteran a letter in December 2010 requesting that he submit information concerning treatment he has received for his back since September 1970.  The Veteran did not respond.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran currently contends that the sudden stop of a vehicle he was riding in during a combat incident in Vietnam injured his back.  

The Veteran's service personnel records confirm that he had active service in the Republic of Vietnam from October 1969 to September 1970.  He is not shown, however, to have been involved in combat.  His DD Form 214 and service personnel records do not show that he was in receipt of any awards, medals, or decorations clearly indicative of combat status.  

The service treatment records are negative for complaints or findings pertaining to a back injury and do not establish that the Veteran was involved in any motor vehicle accident during his period of active service.  The Veteran's separation examination was negative for any low back disability, and he specifically denied having back trouble of any kind on the Report of Medical History at that time.  

The first post service medical evidence noting back pain is in a January 2004 VA treatment record, which is after he filed his initial claim.  The Veteran has not responded to requests for information concerning treatment received since his discharge from service.  

During a VA examination in March 2004, the Veteran reported that he was involved in a motor vehicle accident in a 5 ton truck traveling 45 miles per hour which hit a forklift and he had trauma against the forklift.  He reported a history of being ordered to bed rest in 1979, 1985, and 1992.  On examination, X-rays of the lumbar spine were negative.  He was diagnosed as having lumbar myositis.

In a March 2006 VA treatment record, the Veteran reported that he was involved in a car accident in Vietnam when the jeep he was riding in at 40 miles per hour was shot and the driver stopped the jeep suddenly; he stated he was jerked forward on his seat overextending his back.  He jumped out to seek cover and that night developed pain in his lower back.  He stated this happened in 1968.  He stated that in 1969 a similar episode happed when he had to jump out of the jeep suddenly because he was attacked.  He stated that since then he has had episodes of sudden pain in his lumbar spine and the pain is brief but sharp and so severe that he loses control of his legs and falls to the ground.  He stated these episodes happened every two years or so in the past, but for the last 4 or 5 years have been occurring every 2 or 3 months.  

VA records dated from March 2006 to November 2010 reflect the Veteran's ongoing complaints of low back pain and include lumbar disc degeneration in the problem list.  In May 2006 a CT scan of the lumbar spine was normal.  In 2007, the Veteran was diagnosed as having degenerative disc disease of the lumbar spine.

In his substantive appeal, the Veteran stated that his lower back condition is a direct result of an explosion in front of the truck which caused him to hit the truck dash at 45 miles per hour.  He stated this occurred in Vietnam in combat and that at that time there was no doctor or hospital available to receive treatment.

The Board finds that the preponderance of the competent and credible evidence is against the claim.  

The Veteran's allegations of in-service back injury are not substantiated by documentation contemporaneous with service.  The Veteran was not treated for back symptoms during service, nor was any back injury reported.  In addition, a back disorder was not noted upon separation from service; at that time, his spine was clinically evaluated as normal, and he specifically denied a history of recurrent back pain on the Report of Medical History.  The Veteran did, however, note a history of venereal disease occurring several months prior to the separation examination, suggesting that he actually did read the form and understood the direction to note all conditions currently present and those he had had in the past.  Thus, his denial of recurrent back pain at that time is probative evidence that he did not suffer from recurrent back pain during service.  Moreover, the earliest medical evidence of a lumbar spine disorder is dated in 2004.  This is approximately 34 years after separation from service.  While the Veteran reported to the 2004 VA examiner that he was ordered to bed rest in 1979, 1985 and 1992, he has not responded to requests for information concerning treatment since his discharge from service. "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).    

The Board further notes that the Veteran's assertions of how he injured his back in service have varied over time, and are inconsistent with his denial of recurrent back pain on separation examination.  Thus, his assertions are not credible.  Specifically, in conjunction with his 2004 claim, he advised the VA examiner that he was injured in a motor vehicle accident in a 5 ton truck traveling 45 miles per hour which hit a forklift and he had trauma against the forklift.  There was no mention of Vietnam, combat or any explosion.  However, when he filed his current claim, his recitation of the events leading to the injury changed.  In March 2006 he reported two incidents that involved a jeep stopping suddenly and causing his back to be overextended as a result of combat action.  He reported that one of the incidents occurred in 1968, but he was not in Vietnam in 1968.  

Additionally, in his original application, he indicated he received treatment for his back in 1969 in Vietnam.  However, in conjunction with his current claim, he stated that he did not receive treatment because there was no hospital or doctor available.  The Board notes that there obviously was a clinic he could have visited at some point while in Vietnam, as he actually did seek treatment for other conditions in November and December 1969, although he did not mention back pain at those visits.  To reiterate, he contends the incident occurred in 1969 in Vietnam, and he first arrived in Vietnam in October 2009.  Thus, visits in November and December would be contemporaneous to the claimed incident, yet no mention of any back pain was made.  Further, his denial of recurrent back pain on the September 1970 Report of Medical History is contrary to his current contention of having injured his back in service with symptoms continuing since the alleged injury.  

In summary, the Veteran's current contentions are inconsistent with prior reports of how his alleged back injury occurred, are inconsistent with his service treatment records which show no complaints of any back injury, and are inconsistent with his own statement denying recurrent back pain at his separation examination.  As such, the Board finds that the Veteran's assertions as to injuring his back in a truck/jeep incident(s) in combat are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the lack of contemporaneous medical records in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board acknowledges the  representative's statement that the Veteran's unit received a combat award and that airplanes were destroyed or damaged by missiles or mortars 13 times during the Veteran's time in Vietnam.  The supporting documentation was not, however, included with the brief.  Regardless, as cited in the brief, the awards included periods when the Veteran was not with that unit, and the report of missiles and mortars as reported appears to reflect that airplanes, not trucks, were damaged.  There is nothing in the record indicating the Veteran, himself, was involved in combat other than his own unsubstantiated assertions, which have been found to lack credibility.  Thus, the Veteran is not entitled to the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b).

Furthermore, there is no competent evidence suggesting a link between the post-service diagnosis of a low back disorder and the Veteran's service.  To the extent the Veteran believes his current back condition is related to service, the Veteran has not shown that he has specialized training sufficient to render an opinion as to the etiology of muscular or orthopedic disorders in the back, as such matters require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a low back disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  The Board does not find the Veteran's account of a back injury during service to be credible, there is no medical evidence to show that arthritis of the lumbar spine was manifest to a compensable degree within one year of separation from service, and there is no competent evidence suggesting the current low back disability is related to service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


